Citation Nr: 0837961	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  06-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decisions issued by 
the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in September 2007.  

The veteran's claim was the subject of previous decisions.  
The Board has a legal duty to address the "new and material 
evidence" requirement under 38 C.F.R. § 3.156(a) regardless 
of the actions of the RO.  

If the Board finds that new and material evidence has been 
submitted, it is bound by a statutory mandate to consider the 
merits of the case.  Barnett v. Brown, 8 Vet.App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet.App. 239, 244 (1993).


FINDINGS OF FACT

1.  The evidence presented since a June 1984 rating decision 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of service connection 
for bilateral hearing loss.  

2.  The veteran had hearing loss at the time of his 
enlistment for active military service.  

3.  The veteran's pre-existing hearing loss is not shown to 
have increased in severity beyond the natural progression 
during the period of active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.156(a) (2007).

2.   The veteran's pre-existing disability manifested by 
partial bilateral deafness was not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1132, 5107, 7104 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim.  The RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letter was issued prior to the appealed 
rating decision.  Moreover, as indicated above, the RO has 
taken all necessary steps to both notify the veteran of the 
evidence needed to substantiate his claim and assist him in 
developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  By a March 2006 letter the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id. 

Finally, the Board is aware of the considerations of the 
Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding 
the need for notification of the evidence and information 
that is necessary to reopen a claim and what is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  However, there is no violation in this case.  In the 
VCAA letter, the veteran was advised of both the type of 
evidence needed to reopen his claim and what was necessary to 
establish entitlement to the claimed benefit.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II. New and Material Evidence

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. 
§ 5108, however, "if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."  

In this case, the veteran's claim of service connection for 
bilateral hearing loss was denied in a decision by the RO in 
June 1984.  The veteran did not timely appeal this decision.  
Thus, the decision is final under 38 U.S.C.A. § 7105.  
Therefore, the Board must ascertain whether new and material 
evidence has been received to reopen the claim.  

Since the June 1984 decision, the veteran has submitted 
private facility and VA treatment records replete with 
reference to complaints of and treatment for bilateral 
hearing loss.  The Board notes that in an April 2005 private 
facility treatment record, the veteran was diagnosed with 
severe to profound sensorineural hearing loss bilaterally.  
The examiner noted that the veteran had a "strong history of 
acoustic trauma working in a factory in his teens and early 
20s as well as exposure to unprotected firearms in the 
service."  

In a September 2005 VA examination report, the examiner 
opined that the veteran's hearing loss was not caused by or a 
result of acoustic trauma during military service.  In this 
regard, the examiner commented that a significant standard 
threshold shift was not revealed when comparing the veteran's 
preinduction and separation audiologic evaluations.   

In an October 2006 statement, the private physician commented 
that it was obvious the veteran sustained a hearing injury as 
a result of firing his weapon during basic training.  In a 
November 2007 statement, the private physician commented that 
he could not link the veteran's claimed service injury to an 
objective decline in hearing at the time.  The examiner noted 
that it was possible the veteran's separation examination 
underestimated the severity of the hearing loss.

In June 2008, a VA medical expert noted that the veteran had 
a 5 decibel loss of hearing between his induction examination 
and separation examination.  The medical expert explained 
that this 5 decibel loss was not considered a true change in 
hearing and was not an increase in severity of the pre-
existing hearing loss.

The veteran also submitted various lay statements and a 
transcript of his September 2007 Board hearing in which he 
offered testimony about the history of his hearing 
disability.  

This new evidence of record raises a reasonable possibility 
of substantiating the veteran's claim of service connection.  
Accordingly, new and material evidence has been submitted to 
reopen the claim of service connection for bilateral hearing 
loss.  

III. Service Connection

Having reopened the veteran's claim, the Board finds final 
adjudication is warranted at the present time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  

For purposes of applying the laws administered by VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004) (to rebut the presumption of soundness in 
the case of a wartime veteran, the evidence must clearly and 
unmistakably show not only that the disorder at issue pre-
existed entry into service, but that the disorder did not 
undergo aggravation in or as a result of service).

In his March 1965 pre-induction examination the veteran was 
diagnosed with "defective audio at the 4000 Hertz 
frequency."  Thus, clear and unmistakable evidence 
demonstrates that the hearing loss existed prior to the 
veteran's acceptance into service.  However, to rebut the 
presumption of soundness, the evidence must also clearly and 
unmistakably demonstrate that the veteran's pre-existing 
hearing loss had no increase in severity during service 
beyond the natural progression of the disease.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.306. 

The veteran reports that during service he suffered acoustic 
trauma during basic training when he fired his M-14 inside a 
concrete cylinder.  After the incident he reported that he 
could not hear anything for about 5-7 hours.  From that point 
on, he claimed his hearing deteriorated.  The veteran was 
discharged from service in May 1967.  In his separation 
examination the veteran was diagnosed with partial bilateral 
deafness.

Subsequent to service, private facility and VA treatment 
records are replete with reference to complaints of and 
treatment for bilateral hearing loss.  As noted above, the 
April 2005, October 2006, and November 2007 private treatment 
reports indicated that the veteran's bilateral hearing loss 
was the result of acoustic trauma suffered during his basic 
training.  However, the September 2005 VA examination report 
concluded that the veteran's hearing loss was not caused by 
or a result of acoustic trauma during military service.

Thus, in April 2008, the Board requested that a VA medical 
expert review the claims file to determine (1) whether the 
additional loss of 5 decibels at 4000 hertz in the veteran's 
left ear shown between induction examination and discharge 
examination can be considered an increase in severity of the 
pre-existing hearing loss in that ear; and (2) if so, did 
such increase in severity represent chronic aggravation of 
the pre-existing hearing loss beyond normal progression.  

In June 2008 the VA medical expert responded that with pure 
tone air conduction threshold audiometry, test-retest 
reliability for a cooperative adult was 5 decibels.  The 
expert explained that meant a threshold variance of 5 
decibels from one test to the next was not interpreted as a 
change in hearing.  The expert noted that the threshold at 
4000 hertz in the left ear dropped by only 5 decibels between 
the induction and discharge examinations, a change that fell 
within the test-retest reliability standards.  Thus, the 
examiner concluded this difference was not considered a true 
change in hearing and was not an increase in severity of the 
pre-existing hearing loss.  Further, the 5 decibel change was 
not a chronic aggravation of the pre-existing hearing loss.  

Therefore, the Board finds that the presumption of soundness 
has been rebutted.  In this regard, not only did the medical 
findings show that the hearing loss existed prior to service, 
but also the veteran's pre-existing hearing loss is not shown 
to have increased in severity beyond normal progression 
during service.

 The Board is aware that private facility medical records 
subsequent to service indicate the veteran's hearing loss is 
a result of acoustic trauma suffered in service.  However, 
the probative value of these records is limited because they 
give no indication that they were based on a review of the 
claims file or other appropriate medical records.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998) (bare conclusions 
without a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The basis for the medical statement in this regard is not 
adequately explained.

The only other evidence of record supporting the veteran's 
claim is his own lay opinion, as indicated in the September 
2007 hearing testimony and various other lay submissions.  
While he is certainly competent to testify concerning 
continuity of symptoms capable of lay observation, the 
veteran has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In the present case, although the veteran currently has a 
diagnosed bilateral hearing disability, the preponderance of 
the evidence is against his claim of service connection.  The 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the veteran's claim of 
service connection for bilateral hearing loss must be denied.   












ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for bilateral hearing loss, the 
appeal to extent is allowed.  

Service connection for bilateral hearing loss is denied.  




____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


